Title: To Thomas Jefferson from Thomas Ritchie, 10 May 1824
From: Ritchie, Thomas
To: Jefferson, Thomas


Dr Sir,
Richmond
May 10 1824
I take the liberty of bringing to your notice Mr Goodacre, from Nottingham in England in politics a Whig, by profession a Lecturer on Astronomy; and a very worthy man. He has lectured in Richmond and Petersburg—and with the aid of transparent Diagrams and some appropriate apparatus, has excited a Curiosity on this science, which promises to produce some good fruits.He has dispatched his apparatus to N York—and in the mean time, is determined to make a short excursion through Virginia.He designs, I believe, to sketch his observations on the US. on his return to England and very naturally wishes to see you.—His son is an excellent draftsman— and will probably furnish him with Views of all the Public Buildings to accompany his Travels.. The University will please him—and I hope you will request Mr Brockenbrough to assist him in this respect.I am, Sir, With great Respect, YoursThomas Ritchie